Opinión del Tribunal.
Considerando: que el mandamiento expedido para la pri-sión de John Cloy, y la sentencia que lo motivó, no guardan congruencia, pues, según el primero, John Cloy fué conde-nado por hurto de menor cuantía, que el Art. 431 del Código Penal castiga con multa máxima de quinientos pesos, ó cár-cel por un término máximo de un año, ó ambas penas, á discreción del Tribunal, y la segunda, ó sea la sentencia, declara culpable á John Cloy del delito comprendido en el Art. 438 del Código citado, siendo por consiguiente claro que el mandamiento es sustancialmente defectuoso, pues ha-biéndose expedido para el cumplimiento de la sentencia dic-tada contra John Cloy, no guarda conformidad con el texto de dicha sentencia, y además el expresado mandamiento, atendidos los términos en que aparece redactado, no está au-torizado por la sentencia para cuya ejecución se dictó.
Considerando: que siendo defectuoso sustancialmente el mandamiento de que se trata, y no estando autorizado por prescripción de la sentencia que lo originó, procede sea ex-carcelado John Cloy, con sujeción á los números 3 y 6 del Art. 483 del Código de Enjuiciamiento Criminal, cancelán-dose la fianza que tiene prestada. Se decreta la libertad de John Cloy y se cancela la fianza prestada por el mismo para la tramitación del Habeas Corpus.
Jueces concurrentes, Sres. Presidente, Quiñones, y Aso-ciados, Hernandez, Figueras y MacLeary.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso. i